DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hutchins (US 20160292374).

Regarding claim 1, A method, comprising receiving an event alert or a communication associated with an event alert from a communication device; (event date (alert) from an lot (communication) device is provided ta an event manager, Hutchins: para [0018])
an artificial intelligence (AI) system collecting additional information about at least one of the event alert, the communication device, or a user of the communication device; (an event engine (Al system) processes biometric data (additional information) associated with the device event data; Hutchins: para [0018]
the Al system categorizing the event alert into one category of a plurality of categories based on the collected additional information; (assigning (categorizing) the events a priority (category) of different priorities based on severity; Hutchins: para [0019])
and prioritizing subsequent handling of the event alert among other event alerts based on the category. (based on the priority of the event, assigning corresponding resources, for example, providing more computer resources for higher priority events; Hutchins: para [0019]).

Regarding claim 2, The method of claim 1, wherein prioritizing subsequent handling of the event alert comprises one of: 
in response to the category being a first category, closing the event alert without connecting the communication device to a live operator at a response center; (an auto handler service may perform actions that de not require (closing the event alert) supervision or input by a care provider, for example, stores the health event data in a repository; Hutchins: para [0045])
in response to the category being a second category different than the first category, connecting the communication device in a call to a back of a live operator queue of the response center, calls in the live operator queue being for other event alerts, and providing the collected additional information to the response center; or in response to the category being a third category different than each of the first category and the second category, connecting the communication device in a call to a front of the live operator queue and providing the collected additional information to the response center.

Regarding claim 5, The method of claim 1, wherein the communication device comprises a personal emergency response system (PERS) device, a mobile PERS (MPERS) device, an Internet of Things (IoT) device, a home security system device, a mobile phone, a smartphone, or a tablet computer. (IoT device, Hutchins: para [0016])

Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lett (US 20150161882).

Regarding claim 8, A method, comprising receiving an event alert or a communication associated with an event alert from a communication device; (a health sensor (communication devices), used as a medical health pendant, is activated to trigger a notification (event alert) to be presented to others; Lett: paras [0102]-[0103])
receiving identifying information of the communication device or a corresponding user; (other person is placed in contact with the user of the health sensor via phone number (identifying information) of the health sensor; Lett: para [0103])
and triggering an alarm in response to the event alert, the alarm effective to initiate an in person check of the communication device or the corresponding user indicated by the identifying information if not deactivated within a predetermined amount of time. (if the notification (event alert) is net cleared by another user within a predefined period of time, another notification (alarm) is transmitted to emergency first responders request help (in-person check) for the user of the health sensor device; Lett: paras [0102]-[0103], [0131]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hutchins in view of Lett.

Regarding claim 3, The method of claim 1, further comprising: receiving identifying information of the communication device or the user; (workflow server identifies and handles health events corresponding to patients 103; Hutchins: para [0022])
However, the claimed and triggering an alarm in response to the event alert, the alarm effective to initiate an in person check of at least one of the communication device or the user if not deactivated within a ON predetermined amount of time. Lett discloses triggering an alarm in response to the event alert, the alarm effective to initiate an in person check of at least one of the communication device or the user if not deactivated within a predetermined amount of time (if the notification (event alert) is not cleared by another user within a predefined period of time, another notification (alarm) is transmitted to emergency first responders to request help (in-person check) for the user of the health sensor device; Lett: paras [0102]-[0103], [0131]). Modifying Hutchins to implement the triggering of an alarm for an in-person check for a predetermined period of time in order to send help to the user in the event the user is incapacitated and unable to disable the alarm would improve the safety providing capabilities of the device. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Hutchins according to Lett.

Regarding claim 4, The method of claim 3, wherein prioritizing subsequent handling of the event alert (after an alarm alert is generated, determining whether the event is an actual event or false alarm event; Lett: para [0036])
comprises one of: 
in response to the category being a first category, closing the event alert and deactivating the alarm within the predetermined amount of time; (a user can intervene during the timeout period once it is determined that the possible alarm event is a false alarm event (a first category), preventing false alarm events from resulting in a call to emergency or security personnel being generated; Lett: para [0131])
in response to the category being a second category different than the first category, connecting the communication device to a back of a live operator queue of a response center, calls in the live operator queue being for other event alerts, and providing the identifying information and context of the communication to the response center; 
or in response to the category being a third category different than each of the first category and the second category, connecting the communication device to the response center at a front of the live operator queue, and providing the identifying information and context of the communication to the response center.

Allowable Subject Matter
Claim 7 is allowed.
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose nor suggest a method for receiving and handling an alert using artificial intelligence that categorizes the event alert and prioritizes subsequent handling of the event in dependence on the category as claimed. The closest prior art to Hutchins and Lett disclose AI handling of event messages but fail to disclose the particularly claimed limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS R HUNNINGS whose telephone number is (571)272-3118. The examiner can normally be reached MTHF 830-430 (Office); W 8-4 (Home).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS R HUNNINGS/               Primary Examiner, Art Unit 2689